Citation Nr: 0616798	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-14 830	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969, from January 1976 to June 1976, and from February 1987 
to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), dated in November 2003.  


FINDING OF FACT

On May 24, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


